Bliss, J. (dissenting).
The proof shows that these appellants, who were the custodian engineers of their respective schools, each received a lump sum annually from the board of education for the care and maintenance of the school premises. They hired their own help and discharged such help at will. The lump sums paid to them by the board of education were received personally and deposited in their own names. The cleaners and other help hired to do the work were paid by the appellants personally and not by the board of education. Any surplus in the lump sums remaining at the end of the year was the personal property of the appellants and any deficit had to be made up by them personally. The Unemployment Insurance Appeals Board has found as a fact that these claimants were the employees of the appellants. In Bederman v. McNamara (268 N. Y. 510) similar custodian engineers were held to be independent contractors and liable for the payment of workmen’s compensation to the employees of a subcontractor who carried no insurance. The decisions should be affirmed.